                                         Case 4:18-cv-00268-CW Document 89 Filed 09/10/19 Page 1 of 10




                                   1                         UNITED STATES DISTRICT COURT

                                   2                       NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4    JOHN JENNINGS, et al.,                 Case No.   18-cv-00268-CW

                                   5               Plaintiffs,
                                                                               MINUTE ORDER AND CASE
                                   6          v.                               MANAGEMENT ORDER
                                   7    JANET NAPOLITANO, et al.,              FTR: 2:57-3:08
                                   8               Defendants.

                                   9   Deputy Clerk: Doug Merry
                                       Plaintiff Attorney: William Becker, Shawn Steel (via CourtCall)
                                  10   Defendant Attorney: Bryan Heckenlively, John Hamasaki
                                  11
                                            A case management conference was held on: 9/10/19. The Case
                                  12   Management Statement and Proposed Order filed by the parties is
Northern District of California




                                       hereby adopted by the Court as the Case Management Order for the
 United States District Court




                                  13   case, except as may be noted below. The Court's standard Order for
                                       Pretrial Preparation also applies.
                                  14
                                       Settlement conference with Judge Corley: between 12/15/20 - 3/15/21
                                  15
                                       Deadline to add additional parties or claims:                       9/10/19
                                  16
                                       Completion of Fact Discovery:                                       7/31/20
                                  17
                                       Disclosure of identities and reports of expert witnesses:           8/14/20
                                  18   Disclosure of Rebuttal Experts:                                     9/11/20
                                  19   Completion of Expert Discovery:                                     10/9/20

                                  20   Further case management conference, and all case-dispositive
                                       motions, to be heard at 2:30 P.M. on or before:            12/15/20
                                  21        Motions, joint if possible, due by:      10/23/20
                                            Opposition/cross motion due by:            11/6/20
                                  22        Reply/opposition to cross motion due by: 11/20/20
                                            Reply in support of cross motion due by: 11/30/20
                                  23
                                       Final Pretrial Conference at 2:30 P.M. on:                           3/2/21
                                  24
                                       A 5-day Jury Trial will begin at 8:30 A.M. on:                      3/15/21
                                  25

                                  26

                                  27

                                  28
                                         Case 4:18-cv-00268-CW Document 89 Filed 09/10/19 Page 2 of 10



                                       Discovery disputes will be referred to a Magistrate Judge. After
                                   1   the parties have met and conferred, the parties shall prepare a joint
                                       letter of not more than 8 pages explaining the dispute. Up to 12
                                   2   pages of attachments may be added.        The joint letter must be
                                       electronically filed under the Civil Events category of "Motions and
                                   3   Related Filings > Motions-- General > Discovery Letter Brief." The
                                       Magistrate Judge to whom the matter is assigned will advise the
                                   4   parties of how that Judge intends to proceed. The Magistrate Judge
                                       may issue a ruling, order more formal briefing, or set a telephone
                                   5   conference or a hearing. After a Magistrate Judge has been assigned,
                                       all further discovery matters shall be filed pursuant to that Judge's
                                   6   procedures.
                                   7
                                       Motions for Summary Judgment: Absent permission from the Court, all
                                   8   case-dispositive motions in a case will be briefed and heard
                                       together, on the case-dispositive motion hearing cut-off date, or on
                                   9   an earlier available date agreed to by the parties. Multiple parties
                                       should file joint briefs if possible. If Plaintiffs wish to file a
                                  10   motion for summary judgment, they shall do so 6 weeks before the cut-
                                       off date. If Defendants wish to file a cross-motion as well as an
                                  11   opposition to the motion, any cross-motion shall be contained within
                                       the opposition to the motion, which may contain up to 25 pages in
                                  12   total, and shall be filed 14 days after the filing of the motion.
Northern District of California
 United States District Court




                                       The reply to the motion shall include the opposition to any cross-
                                  13   motion, may contain up to 15 pages in total, and shall be filed 7
                                       days after the filing of the opposition. A reply to any cross-motion
                                  14   may contain up to 15 pages, and shall be filed 7 days after the
                                       filing of the opposition. If Plaintiffs do not file a motion for
                                  15   summary judgment, Defendants may file one 5 weeks before the case-
                                       dispositive motion hearing cut-off date and the schedule in Local
                                  16   Rule 7-3 shall apply. Courtesy copies of multi-page exhibits for
                                       chambers should be clearly marked with tabbed dividers.
                                  17

                                  18   Civil motion calendar is conducted on Tuesdays at 2:30 p.m. Parties
                                       need not reserve a hearing date for civil motions; however, parties
                                  19   must check the legal newspapers or the Court’s website at
                                       www.cand.uscourts.gov/cw for unavailable dates.
                                  20

                                  21   A Further Case Management Conference will be held on the case-
                                       dispositive motion hearing cut-off date, whether or not dispositive
                                  22   motions are filed.
                                  23
                                       Dated: September 10, 2019
                                  24
                                                                           ________________________________
                                  25                                       CLAUDIA WILKEN
                                                                           United States District Judge
                                  26

                                  27

                                  28
                                                                            2
                                         Case 4:18-cv-00268-CW Document 89 Filed 09/10/19 Page 3 of 10




                                   1                       ORDER FOR PRETRIAL PREPARATION
                                   2   PRETRIAL CONFERENCE

                                   3        1.   Not less than 28 days prior to the pretrial conference,

                                   4   counsel shall exchange (but not file or lodge) the papers described

                                   5   in Civil L.R. 16-10(b)(7), (8), (9), and (10), and their motions in

                                   6   limine.

                                   7        2.   At least 21 days before the final pretrial conference,

                                   8   lead counsel who will try the case shall meet and confer with

                                   9   respect to:

                                  10              (a)   Preparation and content of the joint pretrial

                                  11   conference statement;

                                  12              (b)   Resolution of any differences between the parties
Northern District of California
 United States District Court




                                  13   regarding the preparation and content of the joint pretrial

                                  14   conference statement and the preparation and exchange of pretrial

                                  15   materials to be served and lodged pursuant to this Order for

                                  16   Pretrial Preparation.     To the extent such differences are not

                                  17   resolved, the parties will present the issues in the pretrial

                                  18   conference statement so that the judge may rule on the matter

                                  19   during the pretrial conference; and

                                  20              (c)   Settlement of the action.

                                  21        3.    Not less than 14 days prior to the pretrial conference,

                                  22   counsel shall submit the following.

                                  23              (a)   Pretrial Conference Statement.       The parties shall

                                  24   file a joint pretrial conference statement containing the following

                                  25   information:

                                  26              (1)   The Action.

                                  27              (A)   Substance of the Action.      A brief description of the

                                  28   substance of claims and defenses which remain to be decided.
                                                                            3
                                         Case 4:18-cv-00268-CW Document 89 Filed 09/10/19 Page 4 of 10




                                   1              (B)   Relief Prayed.    A detailed statement of all the

                                   2   relief claimed, particularly itemizing all elements of damages

                                   3   claimed.

                                   4              (2)   The Factual Basis of the Action.

                                   5              (A)   Undisputed Facts.    A plain and concise statement of

                                   6   all relevant facts not reasonably disputed.

                                   7              (B)   Disputed Factual Issues.      A plain and concise

                                   8   statement of all disputed factual issues which remain to be

                                   9   decided.

                                  10              (C)   Agreed Statement.    A statement assessing whether all

                                  11   or part of the action may be presented upon an agreed statement of

                                  12   facts.
Northern District of California
 United States District Court




                                  13              (D)   Stipulations.    A statement of stipulations requested

                                  14   or proposed for pretrial or trial purposes.

                                  15              (3)   Disputed Legal Issues.      Without extended legal

                                  16   argument, a concise statement of each disputed point of law

                                  17   concerning liability or relief.

                                  18              (4)   Further Discovery or Motions.      A statement of all

                                  19   remaining discovery or motions.

                                  20              (5)   Trial Alternatives and Options.

                                  21              (A)   Settlement Discussions.     A statement summarizing the

                                  22   status of settlement negotiations and indicating whether further

                                  23   negotiations are likely to be productive.

                                  24              (B)   Consent to Trial Before a Magistrate Judge.          A

                                  25   statement whether the parties consent to a court or jury trial

                                  26   before a magistrate judge, with appeal directly to the Ninth

                                  27   Circuit.

                                  28              (C)   Bifurcation, Separate Trial of Issues.           A statement
                                                                            4
                                         Case 4:18-cv-00268-CW Document 89 Filed 09/10/19 Page 5 of 10




                                   1   of whether bifurcation or a separate trial of specific issues is

                                   2   feasible and desired.

                                   3               (6)    Miscellaneous.   Any other subjects relevant to the

                                   4   trial of the action, or material to its just, speedy and

                                   5   inexpensive determination.

                                   6               (b)    Exhibit List and Objections.      The exhibit list shall

                                   7   list each proposed exhibit by its number (see Civil L.R. 30-2(b)),

                                   8   description, and sponsoring witness, followed by blanks to

                                   9   accommodate the date on which it is marked for identification and

                                  10   the date on which it is admitted into evidence.         No party shall be

                                  11   permitted to offer any exhibit in its case-in-chief that is not

                                  12   disclosed in its exhibit list without leave of the Court for good
Northern District of California
 United States District Court




                                  13   cause shown.      Parties shall also deliver a set of premarked

                                  14   exhibits to the Courtroom Deputy.          The exhibit markers shall each

                                  15   contain the name and number of the case, the number of the exhibit,

                                  16   and blanks to accommodate the date admitted and the Deputy Clerk's

                                  17   initials.   (Appropriate sample forms are available on the Court’s

                                  18   website at www.cand.uscourts.gov).         Any objections to exhibits

                                  19   which remain after the pretrial meeting shall be indicated in the

                                  20   pretrial statement.

                                  21               (c)    Witness List.    In addition to the requirements of

                                  22   FRCivP 26(a)(3)(A), a brief statement describing the substance of

                                  23   the testimony to be given by each witness who may be called at

                                  24   trial.   No party shall be permitted to call any witness in its

                                  25   case-in-chief who is not disclosed in its pretrial statement

                                  26   without leave of Court for good cause shown.

                                  27               (d)    Use of Discovery Responses.      In addition to the

                                  28   requirements of FRCivP 26(a)(3)(B), a designation of any excerpts
                                                                              5
                                         Case 4:18-cv-00268-CW Document 89 Filed 09/10/19 Page 6 of 10




                                   1   from interrogatory answers or from responses for admissions

                                   2   intended to be offered at trial.        Counsel shall indicate any

                                   3   objections to use of these materials and that counsel have

                                   4   conferred respecting such objections.

                                   5                (e)   Trial briefs.   Briefs on all significant disputed

                                   6   issues of law, including foreseeable procedural and evidentiary

                                   7   issues, which remain after the pretrial meeting.

                                   8                (f)   Motions in Limine.       Any motions in limine that could

                                   9   not be settled at the pretrial meeting shall be filed with the

                                  10   pretrial statement.     All motions in limine shall be contained

                                  11   within one document, limited to 25 pages pursuant to Civil L.R. 7-

                                  12   2(b), with each motion listed as a subheading.          Opposition to the
Northern District of California
 United States District Court




                                  13   motions in limine shall be contained within one document, limited

                                  14   to 25 pages, with corresponding subheadings, and filed seven (7)

                                  15   days thereafter.

                                  16                (g)   Joint Proposed Voir Dire.      The attached voir dire

                                  17   questionnaire will be given to the venire members, and copies of

                                  18   the responses will be made available to counsel at the beginning of

                                  19   voir dire.    Counsel may submit a set of additional requested voir

                                  20   dire, to be included in the questionnaire or posed by the Court, to

                                  21   which they have agreed at the pretrial meeting.          Any voir dire

                                  22   questions on which counsel cannot agree shall be submitted

                                  23   separately.    Counsel may be allowed brief follow-up voir dire after

                                  24   the Court's questioning.

                                  25                (h)   Joint Proposed Jury Instructions.      As applicable,

                                  26   jury instructions §1.1A, §1.1C, §1.2 through §1.17, §1.19, §2.1

                                  27   through §2.13, §3.1 through §3.3 from the Manual of Model Civil

                                  28   Jury Instructions for the Ninth Circuit (most recent edition) will
                                                                               6
                                         Case 4:18-cv-00268-CW Document 89 Filed 09/10/19 Page 7 of 10




                                   1   be given absent objection.     Counsel shall jointly submit one set of

                                   2   additional proposed jury instructions, to which they have agreed at

                                   3   the pretrial meeting.     The instructions shall be ordered in a

                                   4   logical sequence, together with a table of contents.          Any

                                   5   instruction on which counsel cannot agree shall be marked as

                                   6   "disputed," and shall be included within the jointly submitted

                                   7   instructions and accompanying table of contents, in the place where

                                   8   the party proposing the instruction believes it should be given.

                                   9   Argument and authority for and against each disputed instruction

                                  10   shall be included as part of the joint submission, on separate

                                  11   pages directly following the disputed instruction.

                                  12        The parties shall email to cwpo@cand.uscourts.gov a copy of
Northern District of California
 United States District Court




                                  13   their proposed jury instructions in WordPerfect or Word format.

                                  14   The subject of the email should include the name of the parties,

                                  15   the case number and a description of the document.

                                  16             (i)    Proposed Verdict Forms, Joint or Separate.

                                  17             (j)    Proposed Findings of Fact and Conclusions of Law

                                  18   (Court Trial only).    The Court requests that the parties hyperlink

                                  19   each proposed Finding of Fact to any supporting evidence. The

                                  20   parties shall email to cwpo@cand.uscourts.gov a copy of their

                                  21   proposed findings of fact and conclusions of law in WordPerfect or

                                  22   Word format.    The subject of the email should include the name of

                                  23   the parties, the case number and a description of the document.

                                  24   JURY SELECTION

                                  25        The Jury Commissioner will summon 20 to 25 prospective jurors.

                                  26   The Courtroom Deputy will select their names at random and seat

                                  27   them in the courtroom in the order in which their names are called.

                                  28   Copies of their questionnaires will be provided to counsel.
                                                                            7
                                         Case 4:18-cv-00268-CW Document 89 Filed 09/10/19 Page 8 of 10




                                   1        Voir dire will be asked of sufficient venire persons so that

                                   2   eight (or more for a lengthy trial) will remain after all

                                   3   peremptory challenges and an anticipated number of hardship

                                   4   dismissals and cause challenges have been made.

                                   5        The Court will then take cause challenges, and discuss

                                   6   hardship claims from the individual jurors, outside the presence of

                                   7   the venire.   The Court will inform the attorneys which hardship

                                   8   claims and cause challenges will be granted, but will not announce

                                   9   those dismissals until the process is completed.         Each side may

                                  10   then list in writing up to three peremptory challenges.           The

                                  11   attorneys will review each other's lists and then submit them to

                                  12   the Courtroom Deputy.
Northern District of California
 United States District Court




                                  13        Then, from the list of jurors in numerical order, the Court

                                  14   will strike the persons with meritorious hardships, those excused

                                  15   for cause, and those challenged peremptorily, and call the first

                                  16   eight people in numerical sequence remaining.         Those people will be

                                  17   the jury.

                                  18        All jurors remaining at the close of the case will deliberate.

                                  19   There are no alternates.

                                  20   SANCTIONS

                                  21        Failure to comply with this Order is cause for sanctions under

                                  22   Federal Rule of Civil Procedure 16(f).

                                  23        IT IS SO ORDERED.
                                  24
                                       Dated: September 10, 2019            ________________________________
                                  25                                       CLAUDIA WILKEN
                                                                           United States District Judge
                                  26

                                  27

                                  28
                                                                            8
                                            Case 4:18-cv-00268-CW Document 89 Filed 09/10/19 Page 9 of 10




                                   1   JUROR QUESTIONNAIRE

                                   2   Please fill out this form as completely as possible and print

                                   3   clearly.      Since we want to make copies for the attorneys and the

                                   4   Court, do not write on the back of any page.                   If you need more

                                   5   room, continue at the bottom of the page.                   Thank you for your

                                   6   cooperation.

                                   7   1.    Your name:

                                   8   2.    Your age:

                                   9   3.    The city where you live:

                                  10        How long have you lived there:

                                  11   4.    Your place of birth:

                                  12   5.    Do you rent or own your own home?
Northern District of California
 United States District Court




                                  13   6.    Your marital status: (circle one)

                                  14        single   married   live with partner       separated     divorced   widowed

                                  15   7.    What is your occupation, and how long have you worked in it?

                                  16   (If you are retired, please describe your main occupation when you

                                  17   were working).

                                  18

                                  19

                                  20   8.    Who is (or was) your employer?

                                  21

                                  22   9.    How long have you worked for this employer?

                                  23   10.     Please list the occupations of any adults with whom you

                                  24   live.

                                  25

                                  26   11.     If you have children, please list their ages and sex and, if

                                  27   they are employed, please give their occupations.

                                  28
                                                                                   9
                                        Case 4:18-cv-00268-CW Document 89 Filed 09/10/19 Page 10 of 10




                                   1

                                   2   12.   Please describe your educational background:

                                   3         Highest grade completed:

                                   4         College and/or vocational schools you have attended:

                                   5         Major areas of study:

                                   6   13.   Have you ever served on a jury before? ________ How many

                                   7         Times?

                                   8         If yes: State/County Court _______ Federal Court _______

                                   9         When?

                                  10         Was it a civil or criminal case?

                                  11         Did the jury(ies) reach a verdict?

                                  12   14.   Attached is a list of the parties in this case, the law firms
Northern District of California
 United States District Court




                                  13   representing the parties, attorneys in this case, and persons who

                                  14   are potential witnesses in this case.          Do you know, or think you

                                  15   know, any of the persons listed?

                                  16                 Yes:                       No:

                                  17         If so, make a check next to their name.

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                           10
